UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7353



WAYNE DOUGLAS BUTTS,

                                              Plaintiff - Appellant,

          versus


ROY W. CHERRY, Superintendent; MARK R. WARNER,
Governor of Virginia,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-377-2)


Submitted:   June 3, 2005                  Decided:   June 27, 2005


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Douglas Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wayne Douglas Butts appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm. See Slade v. Hampton

Roads Regional Jail, 407 F.3d 243 (4th Cir. 2005); Waters v. Bass,

304 F. Supp. 2d 802 (E.D. Va. 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. The motion to forward the complete

record on appeal to the United States Supreme Court is denied.



                                                          AFFIRMED




                               - 2 -